24 N.Y.2d 856 (1969)
Paul Schwartz, Appellant,
v.
Macrose Lumber & Trim Co., Inc., et al., Respondents-Appellants.
Wilmod Company, Inc., Defendant-Respondent and Third-Party Plaintiff-Appellant,
v.
Nissho American Corp., Third-Party Defendant-Respondent-Appellant.
Court of Appeals of the State of New York.
Argued January 8, 1969.
Decided April 10, 1969.
Samuel G. Rabinor, Sidney H. Bishop and Albert S. Dranoff for plaintiff-appellant.
Walter Feller and E. Edan Spencer for respondents-appellants.
Michael I. Begun, Murray H. Paloger and Henry B. Raff for third-party defendant-respondent-appellant.
Roger G. McTiernan and Michael R. Treanor for defendant-respondent and third-party plaintiff-appellant.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN and JASEN. Judges KEATING and BREITEL dissent and vote to reverse for the reasons stated in the opinion at Trial Term, but to grant a new trial.
Order affirmed, without costs; no opinion.